  Case: 1:14-cv-08856 Document #: 329 Filed: 12/11/19 Page 1 of 3 PageID #:16087




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CREATION SUPPLY, INC.,                      )
                                            )
                               Plaintiff,   )       Case No.: 1:14-cv-08856
                                            )
                  v.                        )       Honorable Charles P. Kocoras
                                            )
SELECTIVE INSURANCE COMPANY                 )       Magistrate Judge: Young B. Kim
OF THE SOUTHEAST,                           )
                                            )
                            Defendant.      )


SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST’S NOTICE OF APPEAL

      Notice is hereby given that Selective Insurance Company of the Southeast

(“Selective”) appeals to the United States Court of Appeals for the Seventh Circuit from

the Memorandum Opinion awarding $2,846,049.34 in fees and expenses (ECF. Doc.

#320); Judgment (ECF Doc. # 260); Findings of Fact and Conclusions of Law (ECF

Doc. # 259); Order Denying the Parties’ Cross-Motions for Summary Judgment (as to

the denial of Selective’s Motion for Summary Judgment) (ECF Doc. # 146); and Order

Granting in Part and Denying in Part Selective’s Motion to Dismiss (ECF Doc. # 44)

entered in this case. Jurisdiction for this appeal is conferred upon the United States

Court of Appeals for the Seventh Circuit under 28 U.S.C. § 1291 by this Court’s entry of

Judgment as to Selective’s liability under Illinois Insurance Code Section 155 (215 ILCS

5/155) on December 20, 2018, in conjunction with the November 12, 2019 award of

$2,846,049.34 in fees and expenses under Illinois Insurance Code Section 155.




                                                1
  Case: 1:14-cv-08856 Document #: 329 Filed: 12/11/19 Page 2 of 3 PageID #:16088




Dated: December 11, 2019       SELECTIVE INSURANCE COMPANY OF
                               THE SOUTHEAST

                               By: /s/Daniel G. Litchfield____________

                               Daniel G. Litchfield (Counsel of Record)
                               Hope G. Nightingale
                               Michael P. Baniak
                               LITCHFIELD CAVO LLP
                               303 West Madison Street, Suite 300
                               Chicago, IL 60606
                               Phone: (312) 781-6669 (Litchfield)
                               Phone: (312) 781-6614 (Nightingale)
                               Phone: (312) 781-6595 (Baniak)
                               Fax: (312) 781-6630
                               litchfield@litchfieldcavo.com
                               nightingale@litchfieldcavo.com
                               baniak@litchfieldcavo.com


                               Drew Louis Block (6288026)
                               FOSTER, SWIFT, COLLINS & SMITH, P.C.
                               28411 Northwestern Highway
                               Suite 500
                               Southfield, MI 48034
                               Phone: 248-539-9901
                               dblock@fosterswift.com




                                        2
  Case: 1:14-cv-08856 Document #: 329 Filed: 12/11/19 Page 3 of 3 PageID #:16089




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, I caused to be electronically filed the
foregoing Selective Insurance Company of the Southeast’s Notice of Appeal with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to
all counsel of record.


                                  By: /s/Daniel G. Litchfield ____________

                                  Daniel G. Litchfield
                                  Hope G. Nightingale
                                  Michael P. Baniak
                                  LITCHFIELD CAVO LLP
                                  303 West Madison Street, Suite 300
                                  Chicago, IL 60606
                                  Phone: (312) 781-6669 (Litchfield)
                                  Phone: (312) 781-6614 (Nightingale)
                                  Phone: (312) 781-6596 (Baniak)
                                  Fax: (312) 781-6630
                                  litchfield@litchfieldcavo.com
                                  nightingale@litchfieldcavo.com
                                  baniak@litchfieldcavo.com


                                  Drew Louis Block
                                  FOSTER, SWIFT, COLLINS & SMITH, P.C.
                                  28411 Northwestern Highway
                                  Suite 500
                                  Southfield, MI 48034
                                  Phone: 248-539-9901
                                  Email: dblock@fosterswift.com




                                            3
